Hallam, J.
(concurring in result.)
I concur in the result on the ground that the evidence fails to show fraud. Defendant concedes that Alice was entitled to instruction as sister of .Carl and this is the only representation charged. The trouble seems to have arisen out of a misunderstanding on the part of defendant’s instructors as to the fact that Alice Johnson, whose work was sent in for correction, was a member of this Johnson household. There may have been a breach of contract, but I ®an discover no fraud.